COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 MIGUEL MENDOZA,                              §              No. 08-17-00230-CR

                        Appellant,            §                 Appeal from the

 v.                                           §                41st District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                        State.                §              (TC# 20140D02819)

                                           §
                                         ORDER

       The Court GRANTS Bertha Prieto’s request for an extension of time within which to file

the Reporter’s Record until April 4, 2018. NO FURTHER REQUESTS FOR EXTENSION OF

TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Bertha Prieto, Court Reporter for the 41st District Court for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before April 4, 2018.

       IT IS SO ORDERED this 6th day of March, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.